DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the above identified patent application filed on 01/29/2019. In response to a restriction requirement, Applicant’s election withdraws claims 2-9 from consideration. Claims 1 and 10-14 are pending and examined.

Election/Restrictions
Applicant's election with traverse of Species III, Figs. 10-12 in the reply filed on December 24, 2020 is acknowledged.  However, it is noted that the response did not include at all any  detail arguments for the traversal, other than the statement alone “The election is respectfully traversed for the following reasons. “ but the reasons were left out.  The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 10, 11, and 13-14 are objected to because of the following informalities:
Claim 10, line 6: “the seal member” is believed to be in error for “the seal”
Claim 11, line 2: “an leading end part” is believed to be in error for “a leading end part”
Claim 11, line 7: "and other side end" is believed to be in error for "and the other side end".
Claim 13, line 5-7: “the frame of a shape which matches the inverted-trapezoidal shape of the outlet of the transition piece is installed on…” is believed to be in error for “the frame, which is of a shape that
Claim 13, line 16: “ at least one of the floating seals are…” is believed to be in error for “at least one of the floating seals is…”
Claim 14, line 13: “the projection” is believed to be in error for “the projection member”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: On pg. 31, l. 25 – pg. 32, l. 4, “the turbine circumferential-direction possible movement of the floating seal material 10a (10b) is suppressed by fitting of the projection member 17 and the notch 18 formed in the floating seal material 10a (10b).” Therefore, “movement suppression mechanism” shall be interpreted as “a fitting of a projection member into a notch”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 (also withdrawn claims 3 and 4) recite the limitation "the" in line 8 of claim 1; line 8 of claim 13; and line 4 of claim 14.  There is insufficient antecedent basis for this limitation in the claim, and the limitation is believed to be in error for “a downstream side”.
Claims 10 and 12 recite the limitation "the upstream side" in line 2.  There is insufficient antecedent basis for this limitation in the claim, and the limitation is believed to be in error for “an upstream side”.
Regarding the claim 10 limitation “the projection extends to the upstream side of a gas flow direction of the transition piece” in lines 2-3, it is unclear whether “the transition piece” is modified by “the upstream side” or by “a gas flow direction”. If the first case (the upstream side…of the transition piece) is true, this is not shown by the drawings since Fig. 10 shows the projection (17) extending to the upstream side of the frame (11), not the transition piece (4). If the second case (a gas flow direction of the transition piece) is true, it is unclear what structure “the upstream side” modifies.
The claim 10 limitation will be interpreted as “the projection extends to the upstream side of the frame relative to a gas flow direction of the transition piece”.
The above rejection applies to claim 12 as well, due to the limitation “the projection which extends to the upstream side of the gas flow direction of the transition piece” in lines 2-3.
Claim 13 (also withdrawn claim 3) recites the limitation "the
Claim 13 (also withdrawn claim 3) recites the limitation "the" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim, and the limitation is believed to be in error for “lateral sides”.
Claim 11 is also rejected because it depends on claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moehrle (U.S. 2012/0292860 A1).
Regarding claim 14, Moehrle teaches (Figure 1-3) a transition piece assembly (28 – Figures 1-2) of a combustor (all components inside combustor plenum 36 – Figure 1), comprising:
a transition piece (28 – Figures 1-2);
a frame (68 – Figure 3) installed on the downstream side of the transition piece (28);
a seal (54 – Figure 3) installed on a coupled part (element 68 is coupled to element 48A) of the frame (68) and a turbine-side stator vane part (52 – Figure 3), the seal (54) blocking flowing of 
a projection member (70 and 72 – Figure 3) is provided on an outer circumference (located at contact 74) of the frame (68), and
a movement suppression mechanism (see annotated Figure 3 below) provided on the seal (54) and fitted to the projection (70 and 72) so as to suppress a movement of the seal (as shown below, the fitting of the projection 70 and 72 into the notch suppresses movement of seal 54) and thereby fixing the seal (54) to the frame (68).

    PNG
    media_image1.png
    663
    806
    media_image1.png
    Greyscale




Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moehrle (U.S. 2012/0292860 A1), as evidenced by Hughes (U.S. 2017/0191668).
Regarding claim 1, Moehrle teaches (Figure 1-3) a gas turbine combustor (all components inside combustor plenum 36 – Figure 1) comprising:
a transition piece (28 – Figures 1-2);
a transition piece flow sleeve (as evidenced by Figure 3 of Hughes – a flow sleeve 35 typically accompanies a transition piece 34) provided around the transition piece (28);
a liner (where numeral “26” is pointing to) connected to the transition piece (28); and
a liner flow sleeve (as evidenced by Figure 3 of Hughes – a flow sleeve 33 typically accompanies a combustor liner 32) provided around the liner (26),
wherein the transition piece (28) is provided with a frame (68 – Figure 3) installed on the downstream side of the transition piece (28) and a seal (54 – Figure 3) installed on a coupled part (element 68 is coupled to element 48A) of the frame (68) and a turbine-side stator vane part (52 – Figure 3), the seal (54) blocking flowing of compressed air (37 – Figure 1) from a compressor (22 – Figure 1) into a turbine side (29 – Figure 1) through a gap (where numeral “64” is) of the coupled part (68),
wherein a projection (70 and 72 – Figure 3) is provided on an outer circumference (located at contact 74) of the frame (68), and
wherein a movement suppression mechanism (see annotated Figure 3 on previous page) is provided on the seal (54) and is fitted to the projection (70 and 72) so as to suppress a movement of the seal (as shown above, the fitting of the projection 70 and 72 into the notch suppresses movement of seal 54) and thereby the seal (54) is fixed to the frame (68).
Regarding claim 10, Moehrle, as evidenced by Hughes, teaches the invention as claimed and as discussed above for claim 1, and Moehrle further teaches (Figure 3) the projection (70 and 72) extends to the upstream side of a gas flow direction of the transition piece (as shown in Figure 3, projection 72 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moehrle (U.S. 2012/0292860 A1), as evidenced by Hughes (U.S. 2017/0191668).
Regarding claim 12, Moehrle, as evidenced by Hughes, teaches the invention as claimed and as discussed above for claim 10, except for the projection which extends to the upstream side of the gas flow direction of the transition piece being formed integrally with the frame or being fixed to the frame by welding.
It is noted that Moehrle teaches “The second strip 70 elastically flexes against the forward surface of the upper rail 68 thus maintaining a constant seal along the line of contact 74…” (p. [0015], ll. 10-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Moehrle, as evidenced by Hughes, by forming the projection integrally with the frame or fixing the projection to the frame by welding, because it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). MPEP 2144.04 V B.  It has also been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moehrle (U.S. 2012/0292860 A1), as evidenced by Hughes (U.S. 2017/0191668), and in view of Green (U.S. 2012/0200046 A1).
Regarding claim 11, Moehrle, as evidenced by Hughes, teaches the invention as claimed and as discussed above for claim 10, and Moehrle further teaches (Figure 3) a fall prevention piece (see annotated Figure 3 on next page) is provided at the projection (70), and one side of the fall prevention piece covers a part of the seal (55) thereby preventing falling of the seal (55) in the radius direction of the transition piece (28 – Figures 1-2) – (since the fall prevention piece is integral with a part 55 of the seal, it prevents falling of part 55).

    PNG
    media_image2.png
    449
    645
    media_image2.png
    Greyscale

However, Moehrle, as evidenced by Hughes, does not teach a bolt-use hole is formed in an leading end part of the projection, and other side end of the fall prevention piece is fixed together with the projection with a bolt and a nut via the bolt-use hole.
Green teaches (Figure 4) a similar transition piece (16) comprising a sealing system (10), wherein a bolt-use hole (82) is formed in an leading end part of the projection (26), and other side end of the fall 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Moehrle, as evidenced by Hughes, by forming a bolt-use hole in a leading end part of the projection, and fixing the other side of the fall prevention piece with the projection with a bolt and a nut via the bolt-use hole, in order to secure the seal to the exit frame, as taught by Green (p. [0031], ll. 4-6).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 35 U.S.C. 112(b) rejections and claim objections listed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         


/William H Rodriguez/               Primary Examiner, Art Unit 3741